       Case 3:21-cv-00035-DPM Document 5 Filed 06/15/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

ASHLEY DOYLE TRUITT                                           PLAINTIFF
#47989

v.                       No: 3:21-cv-35-DPM

KEITH BOWERS, Jail
Administrator, Craighead County
Detention Center; and CRAIGHEAD
COUNTY DETENTION CENTER                                     DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Truitt hasn't paid the filing and administrative fees or filed a
complete application to proceed in forma pauperis; instead, her mail is
being returned undelivered. Doc. 3 & 4. Her complaint will therefore
be dismissed without prejudice. LOCAL RULE 5.S(c)(2). An in forma
pauperis appeal from this Order and accompanying Judgment would
not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.


                                       D .P. Marshall Jr.
                                       United States District Judge
